DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 10/01/2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 7-14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over JIN (US Pub No. US 2018/0048305) in view of THEN et al. (Pub No. US 20190058049, hereby referred as THEN).

With respect to claim 1, JIN discloses radio frequency integrated circuit RFIC (para [0133], “The control module 1005 may be hardware (e.g., circuitry, dedicated logic, programmable logic, microcode, a processor, a field-programmable gate array (FPGA), an application-specific integrated circuit (ASIC), etc.), software (e.g., instructions run on a processor, firmware, or a combination thereof.”; para [00164], “a device and/or a circuit having one or more features described herein can be included in an RF device such as a wireless device”, fig. 21), comprising: 
a field effect transistor, FET, including a gate stack having a source region, a drain region, a body region, and a gate (“The FET 905 includes a source S, a gate G, a body B and a drain D”, element 905, figs. 9A, 1, 2, 4);
a first resistor (934 JIN Fig. 9A) coupled between a first bias supply (150c, Fig. 6) 
and the body region; and 
a second resistor (932, Fig. 9A) coupled between the gate and a second bias supply
(150a, Fig. 6).
JUN does not explicitly disclose that the gate stack is a ferroelectric gate stack. 
	THEN discloses that ferroelectric gate stack having a source region, a drain region, a body region, and a gate (Fig.3, para [0025], “the transistor fabrication process flow includes a gate-first flow, a gate-last flow, and/or a replacement gate process, any such transistor structure can benefit from including a ferroelectric layer 255 in the gate stack as described herein”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify JIN according to the teaching of the THEN to have a ferroelectric gate stack in order “for enhanced RF switch transistor on-state and off-state performance” (Then, paragraph [0011]; “In some embodiments, employing a ferroelectric gate dielectric layer that can switch between two ferroelectric states enables a higher VT during the transistor off-state (VT,hi) and a lower VT during the transistor on-state (VT,lo). Accordingly, in such embodiments, Ron can be maintained relatively low during the transistor on-state due to the available high gate overdrive (Vg,on−VT,lo) while still handling a relatively high maximum RF power in the transistor off-state due to the high VT,hi−Vg,off value”, para [0011]).

With respect to claim 2, JIN discloses the RFIC of claim 1, further comprising a bias circuit (JIN, para [0156], “a bias/coupling circuit 150 having one or more features as described herein can be implemented on a die 800”) including the first bias supply (150c, JIN Fig. 6) coupled to the body region of the FET (905, JIN Fig. 9A) through the first resistor (934, JIN, Fig.6), and the second bias supply (150a, JIN Fig. 6) coupled to the gate of the FET (905, JIN Fig. 9A) through the second resistor (932, JIN, Fig.6). 

With respect to claim 3, JIN discloses the RFIC of claim 1 respectively. JIN does not explicitly disclose in which the ferroelectric gate stack comprises: 
an oxide layer on the body region of the FET.
a ferroelectric gate dielectric layer on the oxide layer; and 
a contact layer on the ferroelectric gate dielectric layer.
On other hand, THEN discloses in which the ferroelectric gate stack (THEN, Fig.3, 
para [0025], comprises: 
an oxide layer on the body region of the FET (220 THEN, Fig. 2, para [0016], “For instances, in such an example embodiment, a silicon on insulator (SOI) configuration may employ a silicon substrate and a silicon base layer, with an electrically insulating material layer between the silicon layers, where the insulating layer may include silicon dioxide or sapphire, for example”); 
a ferroelectric gate dielectric layer (THEN, para [0011], “In some embodiments, employing a ferroelectric gate dielectric layer that can switch between two ferroelectric states enables a higher VT during the transistor off-state (VT,hi) and a lower VT during the transistor on-state (VT,lo)”) on the oxide layer (220 THEN, Fig. 2, para [0016]; and 
a contact layer on the ferroelectric gate dielectric layer (THEN, para [0021], “in some embodiments, an additional layer may be formed between polarization charge inducing layer 240 (where present) and gate dielectric layer 250, between gate dielectric layer 250 and ferroelectric layer 255, and/or between ferroelectric layer 255 and gate electrode 260 to increase the interface quality between the layers and/or to improve the electrical properties between the layers, for example. Such additional layers may include one or more work-function material layers, for example.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify JIN according to the teachings of THEN as claimed in order to increase “the interface quality between the layers and/or to improve the electrical properties between the layers” (THEN, para, [0021]).

With respect to claim 4, JIN discloses the RFIC of claim 3 respectively. JIN does not explicitly disclose in which the ferroelectric gate dielectric layer comprises a silicon-doped hafnium oxide (Si:HfO.sub.2) layer.
On the other hand, THEN discloses in which the ferroelectric gate dielectric layer comprises a silicon-doped hafnium oxide (Si:HfO.sub.2) layer (THEN, para[0019] “Example high-k gate dielectric materials include, for instance, hafnium oxide, hafnium silicon oxide,”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify JIN according to the teaching of the THEN as claimed in order to use a high k-material which improve lower operating voltages and higher driving currents (THEN, para [0019]). 

With respect to claim 7, JIN discloses the RFIC of claim 3 respectively. JIN does not explicitly disclose in which a thickness of the ferroelectric gate dielectric layer is in a range of one (1) nanometer to eighty (80) nanometers.
On the other hand, THEN discloses in which a thickness of the ferroelectric gate dielectric layer is in a range of one (1) nanometer to eighty (80) nanometers (THEN, Fig. 3, para [0020], “ferroelectric layer 255 may have a thickness T6 between 1 and 100 nm (e.g., 5 to 20 nm), or any other suitable thickness, as well be apparent in light of this disclosure”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify JIN according to the teaching of the THEN as claimed in order to allow “the VT of the transistor structure of FIG. 3 to be decrease during the transistor on-state and increased during the transistor off-state” (THEN, para, [0020]).

With respect to claim 8, JIN discloses the RFIC of claim 1 respectively. JIN does not explicitly disclose in which a threshold voltage Vt of the FET is greater than zero.
On the other hand, THEN discloses in which a threshold voltage Vt of the FET is greater than zero (THEN, Fig. 1A, para [0010], “a FET Is-Vg curve plot 110 for a traditional FET with a threshold voltage (VT) of 0.75 V”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify JIN according to the teaching of the THEN as claimed in order to “for enhanced RF switch transistor on-state and off-state performance” (Then, paragraph [0011]; “In some embodiments, employing a ferroelectric gate dielectric layer that can switch between two ferroelectric states enables a higher VT during the transistor off-state (VT,hi) and a lower VT during the transistor on-state (VT,lo). Accordingly, in such embodiments, Ron can be maintained relatively low during the transistor on-state due to the available high gate overdrive (Vg,on−VT,lo) while still handling a relatively high maximum RF power in the transistor off-state due to the high VT,hi−Vg,off value”, para [0011]).

With respect to claim 9, JIN discloses the RFIC of claim 1, further comprising: 
a first bias circuit having the first bias supply (150c, JIN Fig. 6) coupled to the body (B, JIN, Fig.6) region of the FET (905, JIN Fig. 9A) through the first resistor (934, JIN, Fig.6); and 
a second bias circuit having the second bias supply (150a, JIN Fig. 6) coupled to the gate of the FET (905, JIN Fig. 9A) through the second resistor (932, JIN, Fig.6). 

With respect to claim 10, JIN discloses the RFIC of claim 1, integrated into a radio frequency (RF) front end module, the RF front end module incorporated into at least one of a music player, a video player, an entertainment unit, a navigation device, a communications device, a personal digital assistant (PDA), a fixed location data unit, a mobile phone, and a portable computer (JIN Fig. 21, para [0164], “In the context of various switches and various biasing/coupling configurations as described herein, a switch 120 and a bias/coupling circuit 150 can be part of a module 810. In some embodiments, such a switch module can facilitate, for example, multi-band multip-mode operation of the wireless device 900”).

With respect to claim 11, JIN discloses a method of constructing a radio frequency (RF) integrated circuit (para [0133], “The control module 1005 may be hardware (e.g., circuitry, dedicated logic, programmable logic, microcode, a processor, a field-programmable gate array (FPGA), an application-specific integrated circuit (ASIC), etc.), software (e.g., instructions run on a processor, firmware, or a combination thereof.”; para [00164], “a device and/or a circuit having one or more features described herein can be included in an RF device such as a wireless device”, fig. 21), having field effect transistor (FET), having a source region, a drain region, the body region, and a gate (“The FET 905 includes a source S, a gate G, a body B and a drain D”, element 905, figs. 9A, 1, 2, 4); comprising:
coupling a first resistor (934, Fig. 9A) between a first bias supply (150c, Fig. 6) and the body region of the FET; and 
coupling a second resistor (932, Fig. 9A) between a second bias supply (150a, Fig. 6) and the gate of the FET.
JIN does not explicitly disclose, having the field effect transistor (FET) being a ferroelectric (Fe) field effect transistor (FeFET), comprising: forming a ferroelectric gate stack.
	On the other hand, THEN discloses having a ferroelectric (Fe) field effect transistor (FeFET), comprising:
forming a ferroelectric gate stack on a body region of the FeFET, the FeFET having a 
source region, a drain region, the body region, and a gate (THEN, Fig.3, 
para [0025], “the transistor fabrication process flow includes a gate-first flow, a gate-last flow, and/or a replacement gate process, any such transistor structure can benefit from including a ferroelectric layer 255 in the gate stack as described herein”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify JIN according to the teachings of the THEN as claimed in order to “for enhanced RF switch transistor on-state and off-state performance” (Then, paragraph [0011]; “In some embodiments, employing a ferroelectric gate dielectric layer that can switch between two ferroelectric states enables a higher VT during the transistor off-state (VT,hi) and a lower VT during the transistor on-state (VT,lo). Accordingly, in such embodiments, Ron can be maintained relatively low during the transistor on-state due to the available high gate overdrive (Vg,on−VT,lo) while still handling a relatively high maximum RF power in the transistor off-state due to the high VT,hi−Vg,off value”,(para [0011]).

With respect to claim 12, JIN discloses the method of claim 11, further comprising forming a bias circuit (JIN, para [00156], “a bias/coupling circuit 150 having one or more features as described herein can be implemented on a die 800”) including the first bias supply (150c, JIN Fig. 6) coupled to the body (B, JIN, Fig.6) region of the FeFET through the first resistor (934, JIN, Fig.6), and the second bias supply (150a, JIN Fig. 6) coupled to the gate (G, JIN, Fig.9A) of the FeFET through the second resistor (932, JIN, Fig.6);.

With respect to claim 13, JIN discloses the method of claim 11 respectively. JIN does not explicitly close in which forming the ferroelectric gate stack comprises: 
depositing an oxide layer on the body region of the FeFET;  
depositing a ferroelectric gate dielectric layer on the oxide layer; and
depositing a contact layer on the ferroelectric gate dielectric layer. 
On the other hand, THEN discloses in which forming the ferroelectric gate stack comprises: 
depositing an oxide layer on the body region of the FeFET (THEN, 220 THEN, Fig. 2, 
para [0016], “For instances, in such an example embodiment, a silicon on insulator (SOI) configuration may employ a silicon substrate and a silicon base layer, with an electrically insulating material layer between the silicon layers, where the insulating layer may include silicon dioxide or sapphire, for example”); 
depositing a ferroelectric gate dielectric layer (THEN, para [0011], “In some 
embodiments, employing a ferroelectric gate dielectric layer that can switch between two ferroelectric states enables a higher VT during the transistor off-state (VT,hi) and a lower VT during the transistor on-state (VT,lo)”) on the oxide layer (220 THEN, Fig. 2, para [0016]); and
depositing a contact layer on the ferroelectric gate dielectric layer (THEN, para [0021], 
“in some embodiments, an additional layer may be formed between polarization charge inducing layer 240 (where present) and gate dielectric layer 250, between gate dielectric layer 250 and ferroelectric layer 255, and/or between ferroelectric layer 255 and gate electrode 260 to increase the interface quality between the layers and/or to improve the electrical properties between the layers, for example. Such additional layers may include one or more work-function material layers, for example.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify JIN according to the teaching of the THEN as claimed in order to increase “the interface quality between the layers and/or to improve the electrical properties between the layers”, (THEN, para, [0021]).

With respect to claim 14, JIN discloses the method of claim 13 respectively. JIN does not explicitly disclose in which depositing the ferroelectric gate dielectric layer comprises depositing a silicon-doped hafnium oxide (Si:HfO.sub.2) layer.
On the other hand, THEN discloses in which depositing the ferroelectric gate dielectric layer comprises depositing a silicon-doped hafnium oxide (Si:HfO.sub.2) layer (THEN, para [0019], “Example high-k gate dielectric materials include, for instance, hafnium oxide, hafnium silicon oxide”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify JIN according to the teaching of the THEN as claimed in order to use a high k-material which improve lower operating voltages and higher driving currents” (THEN, para [0019]).

With respect to claim 17, JIN discloses the method of claim 13 respectively. JIN does not explicitly disclose in which depositing the ferroelectric gate dielectric layer comprises depositing the ferroelectric gate dielectric layer having a thickness in a range of one (1) nanometer to eighty (80) nanometers.
On the other hand, THEN discloses in which depositing the ferroelectric gate dielectric layer comprises depositing the ferroelectric gate dielectric layer having a thickness in a range of one (1) nanometer to eighty (80) nanometers (THEN, Fig. 3, para [0020], “ferroelectric layer 255 may have a thickness T6 between 1 and 100 nm (e.g., 5 to 20 nm), or any other suitable thickness, as well be apparent in light of this disclosure”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify JIN according to the teaching of the THEN as claimed in order to allow “the VT of the transistor structure of FIG. 3 to be decrease during the transistor on-state and increased during the transistor off-state” (THEN, para, [0020]).

With respect to claim 18, JIN discloses the method of claim 13 respectively. 
JIN does not explicitly disclose in which depositing the contact layer comprises depositing a titanium nitride (TiN) layer on the ferroelectric gate dielectric layer.
On the other hand, THEN discloses in which depositing the contact layer comprises depositing a titanium nitride (TiN) layer on the ferroelectric gate dielectric layer (THEN, para [0021],  “Gate electrode 260, in some embodiments, may include any suitable material, such as polysilicon, silicon nitride, silicon carbide, and/or various suitable metal material, such as aluminum (Al), tungsten (W), titanium (Ti), tantalum (Ta), copper (Cu), titanium nitride (TiN), or tantalum nitride (TaN), for example”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify JIN according to the teaching of the THEN as claimed in order to “for enhanced RF switch transistor on-state and off-state performance” (Then, paragraph [0011]; “In some embodiments, employing a ferroelectric gate dielectric layer that can switch between two ferroelectric states enables a higher VT during the transistor off-state (VT,hi) and a lower VT during the transistor on-state (VT,lo). Accordingly, in such embodiments, Ron can be maintained relatively low during the transistor on-state due to the available high gate overdrive (Vg,on−VT,lo) while still handling a relatively high maximum RF power in the transistor off-state due to the high VT,hi−Vg,off value”, (para [0011]).

With respect to claim 19, JIN discloses the method of claim 11 respectively. JIN does not explicitly disclose in which a threshold voltage (Vt) of the FeFET is greater than zero.
On the other hand, THEN discloses in which a threshold voltage (Vt) of the FeFET is greater than zero (THEN, Fig. 1A, para [0010], “a FET Is-Vg curve plot 110 for a traditional FET with a threshold voltage (VT) of 0.75 V”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify JIN according to the teaching of the THEN as claimed in order to increase “for enhanced RF switch transistor on-state and off-state performance” (Then, paragraph [0011]; “In some embodiments, employing a ferroelectric gate dielectric layer that can switch between two ferroelectric states enables a higher VT during the transistor off-state (VT,hi) and a lower VT during the transistor on-state (VT,lo). Accordingly, in such embodiments, Ron can be maintained relatively low during the transistor on-state due to the available high gate overdrive (Vg,on−VT,lo) while still handling a relatively high maximum RF power in the transistor off-state due to the high VT,hi−Vg,off value”, (para [0011]).

With respect to claim 20, JIN discloses the method of claim 11, further comprising integrating the RF integrated circuit having the FeFET into a radio frequency (RF) front end module, the RF front end module incorporated into at least one of a music player, a video player, an entertainment unit, a navigation device, a communications device, a personal digital assistant (PDA), a fixed location data unit, a mobile phone, and a portable computer (JIN Fig. 21, para [0164], “In the context of various switches and various biasing/coupling configurations as described herein, a switch 120 and a bias/coupling circuit 150 can be part of a module 810. In some embodiments, such a switch module can facilitate, for example, multi-band multip-mode operation of the wireless device 900”).

Claim(s) 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over JIN in view of THEN and further in view of KIM et al. (pub no. US 20190378845, hereinafter “KIM”). 

With respect to claim 5, JIN as modified discloses the RFIC of claim 3 respectively. 
JIN as modified does not explicitly disclose in which the ferroelectric gate dielectric layer comprises a zirconium-doped hafnium oxide (Zr:HfO.sub.2) layer.
On the other hand, KIM discloses in which the ferroelectric gate dielectric layer comprises a zirconium-doped hafnium oxide (Zr:HfO.sub.2) layer (Kim para [0060], “the ferroelectric gate insulator includes a ferroelectric material corresponding to at least one of hafnium zirconium oxide, hafnium oxide, zirconium oxide, or a doped form of the at least one of the hafnium zirconium oxide, the hafnium oxide, or the zirconium oxide”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify JIN according to the teaching of the KIM et al. as claimed which is an alternative material used in the transistor art that can provide better switching for the transistor (Kim para [0060]). 

With respect to claim 15, JIN as modified discloses the method of claim 13 respectively. 
JIN as modified does not explicitly disclose in which depositing the ferroelectric gate dielectric layer comprises depositing a zirconium-doped hafnium oxide (Zr:HfO.sub.2) layer.
On the other hand, KIM et al. discloses in which depositing the ferroelectric gate dielectric layer comprises depositing a zirconium-doped hafnium oxide (Zr:HfO.sub.2) layer (Kim para [0060], “the ferroelectric gate insulator includes a ferroelectric material corresponding to at least one of hafnium zirconium oxide, hafnium oxide, zirconium oxide, or a doped form of the at least one of the hafnium zirconium oxide, the hafnium oxide, or the zirconium oxide”)..
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify JIN according to the teaching of the KIM et al. as claimed which is an alternative material used in the transistor art that can provide better switching for the transistor (Kim para [0060]).

Claim(s) 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over JIN in view of THEN and further in view of LOH et al. (Pub no. US 20210358533, hereinafter “LOH”).

With respect to claim 6, JIN as modified discloses the RFIC of claim 3 respectively. 
JIN as modified does not explicitly disclose in which the ferroelectric gate dielectric layer comprises an indium selenide (α-In.sub.2Se.sub.3) layer. 
On the other hand, LOH discloses in which the ferroelectric gate dielectric layer comprises an indium selenide (α-In.sub.2Se.sub.3) layer (LOH, para [006], “the metal chalcogenide may be In.sub.2Se.sub.3. In particular, two-dimensional α-phase indium selenide (In.sub.2Se.sub.3), which has modest band gap and robust ferroelectric properties stabilized by dipole-locking, may be an excellent candidate for multidirectional piezoelectric and switchable photodiode applications”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify JIN according to the teaching of the LOH et al. as claimed “which has modest band gap and robust ferroelectric properties stabilized by dipole-locking, may be an excellent candidate for multidirectional piezoelectric and switchable photodiode applications” (LOH, paragraph [0006]).

With respect to claim 16, JIN as modified discloses the method of claim 13 respectively
JIN as modified does not explicitly disclose in which depositing the ferroelectric gate dielectric layer comprises depositing an indium selenide (α-In.sub.2Se.sub.3) layer.
On the othe hand, LOH disclose in which depositing the ferroelectric gate dielectric layer comprises depositing an indium selenide (α-In.sub.2Se.sub.3) layer (LOH, para [006], “the metal chalcogenide may be In.sub.2Se.sub.3. In particular, two-dimensional α-phase indium selenide (In.sub.2Se.sub.3), which has modest band gap and robust ferroelectric properties stabilized by dipole-locking, may be an excellent candidate for multidirectional piezoelectric and switchable photodiode applications”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify JIN according to the teaching of the LOH et al. as claimed “which has modest band gap and robust ferroelectric properties stabilized by dipole-locking, may be an excellent candidate for multidirectional piezoelectric and switchable photodiode applications” (LOH, paragraph [0006]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIANGLUAI MANG whose telephone number is (571)272-3545. The examiner can normally be reached Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Mehrmanesh can be reached on 571-270-3351. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.M./Examiner, Art Unit 4163                                                                                                                                                                                                        
/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845